Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claim 12, the prior art does not disclose: A floor-to-floor transport system that transports an article between different floors by using an upward path and a downward path in a vertical transporter that revolves in one direction, the floor-to-floor transport system comprising, on at least one floor:
a loading transport line that transports to the vertical transporter an article to be transported to another floor;
a first loading opening through which the article is loaded into the upward path in the vertical transporter;
a second loading opening through which the article is loaded into the downward path in the vertical transporter;
a transferor that selectively transfers to the first loading opening or the second loading opening an article transported by the loading transport line; and
a controller that controls the transferor depending on a destination of the article as claimed.




a discharge transport line that transports an article that has been transported from another floor and been unloaded from the vertical transporter;
a first unloading opening through which an article is unloaded from the downward path in the vertical transporter;
a second unloading opening through which an article is unloaded from the upward path in the vertical transporter;
a transferor that transfers to the discharge transport line the article unloaded through the first unloading opening or the second unloading opening; and
a controller that controls the transferor, as claimed.

Relative to claim 20, the prior art does not disclose: A floor-to-floor transport system that transports an article between different floors by using an upward path and a downward path in a vertical transporter that revolves in one direction, the floor-to-floor transport system comprising, on at least one floor:
a loading transport line that transports to the vertical transporter an article to be transported to another floor;
a first loading opening through which the article is loaded into the upward path in the vertical transporter;

a discharge transport line that transports an article that has been transported from another floor and been unloaded from the vertical transporter;
a first unloading opening through which an article is unloaded from the downward path in the vertical transporter;
a second unloading opening through which an article is unloaded from the upward path in the vertical transporter;
a transferor that selectively transfers to the first loading opening or the second loading opening, an article transported by the loading transport line, 
the transferor transfers to the discharge transport line an article unloaded through the first unloading opening or the second unloading opening; and
a controller that controls the transferor, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655